Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onodera et al. (US 2020/0171726).
Regarding claim 1, Onodera discloses that, as illustrated in Figs. 1-3, an injection mold comprising a fixed mold (Fig. 1, item 10 ([0066], line 6)), and a movable mold (Fig. 1, item 20 ([0066], line 6)) configured to approach and separate from the fixed mold, the injection mold being configured to mold a molded article (Fig. 3, item 90 ([0066], lines 3-4 (a bumper)); or item 3 (a cavity ([0066], line 3 from bottom)) including a bottom surface portion perpendicular to a mold closing direction ([0068], lines 3-6 (a die opening/closing direction Z (as shown in Fig. 2))) of the fixed mold and the movable mold (as shown in Fig. 1), and a side surface portion inclined with respect to the bottom surface portion (as shown in Fig. 1), the molded article being formed so as to have a substantially U-shaped cross section (for example, as shown in Fig. 2) when viewed from a direction orthogonal to the mold closing direction, wherein 
the molded article includes, at an end portion of the side surface portion, an undercut portion (see label of a undercut in attached annotated Figure I) inclined with respect to the mold closing direction (as shown in Figs. 1-3), 
the injection mold further comprises an insert (Fig. 1, item 30 ([0066], line 7 (a demolding core))) configured to mold the undercut portion in the side surface portion, and a cavity that is defined by the fixed mold, the movable mold, and the insert, and is filled with a molten resin ([0066], lines 3-4 from bottom), 
a first mold (for example, in Fig. 1, item 20b), which is one of the fixed mold or the movable mold, includes a convex portion (see label of a convex portion in attached annotated Figure I based on Fig. 1 in the teachings of Onodera) protruding toward a second mold, which is another of the fixed mold and the movable mold (as shown in Figs. 1-3), and 
a protruding end of the convex portion is located at a position shifted from the insert in a direction from the first mold toward the second mold (as shown in Figs. 1-3).

    PNG
    media_image1.png
    550
    747
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teachings of Onodera) 
Regarding claim 2, Onodera discloses that, as illustrated in Fig. 1, the convex portion is formed at a constant height in the mold closing direction (as shown in Fig. 1).
 Regarding claim 3, Onodera discloses that, as illustrated in Fig. 1, the movable mold includes the convex portion, and the insert is disposed in the movable mold to form the cavity in the fixed mold (as shown in Fig. 1). 
Regarding claim 4, Onodera discloses that, as illustrated in Fig. 1, the insert includes a protruding portion (see label of a protruding portion in attached annotated Figure I) protruding toward the fixed mold, and
the fixed mold includes a recessed portion (i.e., a corresponding portion to the protruding portion in the insert) into which the protruding portion is inserted (as shown in Fig. 1).
Regarding claim 5, Onodera discloses that, as illustrated in Fig. 1, the molded article is a bumper for an automobile ([0066]), 
	the mold closing direction is a front-rear direction of the automobile (as shown in Figs. 1-2), and
	the undercut portion is formed on a surface to be a wheel arch portion of the bumper (as shown in Fig. 1).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741